In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Endoscope Device and Endoscope System with Deforming Insertion Portion Wire.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-7 recite the limitation "an endoscope device according to" in Line 1.  It is unclear as to whether this refers to “an endoscope device” in Claim 1 Line 1. The inclusion of the second “an 
Claim 5 recites the limitation "the base end side" in Lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the base end side" in Line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piskun et al. (U.S. Publication 2016/0278757, hereinafter “Piskun”).
As to Claim 1, Piskun discloses an endoscope device in Figs. 14-20B comprising:
an elongated sheath “catheter” in [0106] and (1110) in [0132] and Fig. 16 having an endoscope insertion passage “channel of the catheter” in [0106] and (1116) in [0132] and Fig. 16  that penetrates therethrough in a longitudinal direction and into which an endoscope “articulating endoscope” in [0106] and (1200) in [0132] and Fig. 16 is inserted; and
a wire “wire” in [0028] that is provided in the sheath and that has a bending portion that bends toward the endoscope insertion passage,
wherein the wire has a deforming region (1152, 1154) in [0134 and Figs. 14-15 that is provided in a distal end portion of the sheath and that deforms between a normal form “collapsed insertion position” in [0135], in which the deforming region is disposed in the interior of the sheath or along an “expandable” in [0134], in which the bending portion is bended and has a diameter larger than an outer diameter of the sheath as shown in Figs. 14-15.
As to Claim 2, Piskun discloses an endoscope device according to Claim 1, wherein the sheath has a wire insertion passage between an inner wall and outer wall of the catheter as described in [0016] that is formed along the longitudinal direction, that has an opening as shown in Figs. 14-15 on a distal end surface of the sheath or on an outer circumferential surface in the vicinity of a distal end thereof, and into which the wire is inserted so as to move in the longitudinal direction being “slidable” in [0026], and
the deforming region is provided in a distal end portion of the wire inserted into the wire insertion passage as shown in Figs. 14-15.
As to Claim 3, Piskun discloses an endoscope device according to Claim 1, wherein the expanded form is such that the endoscope insertion passage is positioned substantially at the center thereof, when viewed in the longitudinal direction as shown in Fig. 15.
As to Claim 4, Piskun discloses an endoscope device according to Claim 3, wherein the expanded form has a circular shape or a polygonal shape as shown in Fig. 15.
As to Claim 5, Piskun discloses an endoscope device according to Claim 1, wherein the deforming region has a loop portion that forms a loop shape in the expanded form as shown in Fig. 15,
wherein the bending portion is provided farther on the base end side than the loop portion and that bends in a direction intersecting a plane defined by the loop-shaped loop portion in the expanded form as shown in Fig. 15 wherein multiple plane along all three dimensions can be defined as elements (1152, 1154) curve along all three dimensions.
As to Claim 6, Piskun discloses an endoscope device according to Claim 2, further comprising a protrusion-amount controller (1132) in [0133] that is provided on the base end side of the sheath as shown in Fig. 16, and is configured to control a protrusion amount of the deforming region from the wire insertion passage to a prescribed amount.
As to Claim 7, Piskun discloses an endoscope system in Figs. 14-20B comprising:
“articulating endoscope” in [0106] and (1200) in [0132] and Fig. 16 having an elongated insertion portion that can be inserted into a body; and
a wire “wire” in [0028] that is provided in the insertion portion,
wherein the wire has a deforming region (1152, 1154) in [0134 and Figs. 14-15 that is provided in a distal end portion of the insertion portion and that is deformable between a normal form “collapsed insertion position” in [0135], in which the deforming region is disposed in the interior of the insertion portion or along an outer circumferential surface thereof, and a loop-shaped expanded form “expandable” in [0134], which has a diameter larger than an outer diameter of the insertion portion as shown in Figs. 14-15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20160166314, 20170105726, 20170231647, 20140276911, 20170014184, and 20170007279 are cited to show similar wires. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/WILLIAM  CHOU/
Examiner, Art Unit 3795





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795